      Case 2:19-cv-02491-JAR-JPO Document 608 Filed 11/11/20 Page 1 of 6




                           In the United States District Court
                                For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,                                      Case No. 2:19-cv-2491
v.                                                       (This Documents Relates to
                                                         All Cases)
United States of America,
     Respondent.

                             Motion for Order to Show Cause


    The government says Rule 2’s signature requirement is jurisdictional. 1 If so,

then the government’s November 6, 2020 motion to enforce that requirement is an

untimely, overlong, and unauthorized supplement to the government’s recent

jurisdictional filing. 2 Alternatively, the government says Rule 2’s signature

requirement constitutes a nonjurisdictional-but-nonwaivable bar to § 2255 relief. 3 If

so, then the government’s November 6, 2020 filing is an untimely and unauthorized

dispositive motion. 4 Petitioners therefore ask the Court to order the government to

show cause why the Court should not strike the government’s November 6, 2020

motion to enforce Rule 2’s signature requirement.

1. Relevant Procedural History

    The government’s deadline for seeking leave to file dispositive motions was July

31, 2020. 5 The government made no mention of Rule 2’s signature requirement in


1 Doc. 603 at 8.
2 Doc. 605; see Rule 2(b)(5), Rules Governing § 2255 Proceedings (“The motion must . . . be signed
under penalty of perjury by the movant or by a person authorized to sign it for the movant.”); see also
Doc. 588 at 60–62.
3 Doc. 605 at 2, 3, 6.

4 See Doc. 588 at 60–62.

5 Doc. 381.




                                                  1
       Case 2:19-cv-02491-JAR-JPO Document 608 Filed 11/11/20 Page 2 of 6




either of its timely motions for leave. 6 Nor did it mention that requirement in its

September 8, 2020 chart or in its October 7, 2020 letter. 7

    On October 15, 2020, this Court denied the government leave to file its proposed

dispositive motions. But it authorized the government to supplement its responses

to Petitioners’ 28 U.S.C. § 2255 motions with any jurisdictional defenses the

government wished to raise. 8 In doing so, the Court “caution[ed] the government” to

“strictly limit[]” its supplemental response to true jurisdictional arguments,

warning that “any additional or tangential arguments” would “not [be] well-taken

and will be stricken.” 9

    The government filed its supplemental jurisdictional response on October 29,

2020. 10 Among other things, the government asserted that Petitioners’ failure to

comply with Rule 2’s signature requirement deprives them of constitutional

standing and deprives the Court of subject-matter jurisdiction. 11 Twelve days later,

and without seeking leave, the government filed its November 6, 2020 motion to

enforce Rule 2’s signature requirement. According to that motion, Petitioners

“cannot maintain”—and this Court cannot consider or grant—Petitioners’ § 2255

motions unless Petitioners sign those motions under penalty of perjury.12


6 Doc. 473; Doc. 474.
7 Doc. 552-1; Doc. 581-1.
8 Doc. 588 at 1, 60–62.

9 Id. at 61.

10 Doc. 603.

11 Id. at 8.

12 Doc. 605 at 3; see id. at 6.




                                           2
       Case 2:19-cv-02491-JAR-JPO Document 608 Filed 11/11/20 Page 3 of 6




2. Arguments and Authorities

     The government’s primary position is that Rule 2’s signature requirement is

jurisdictional. 13 If the government is correct, then its arguments on this point were

due on October 29, 2020, and were to be confined (along with the government’s

other jurisdictional objections) to a single 20-page filing. 14 Thus, to the extent Rule

2’s signature requirement is jurisdictional, the government’s November 6, 2020

motion constitutes an untimely, overlong, and unauthorized supplement to its

October 29, 2020 submission. 15

     Alternatively, the government says that even if Rule 2’s signature requirement

isn’t jurisdictional, a petitioner’s failure or refusal to comply with that requirement

nevertheless precludes the petitioner from maintaining—and precludes this Court

from considering or granting—the petitioner’s § 2255 motion. In other words, the

government asserts that unless Petitioners cure any alleged Rule 2 defects in their

§ 2255 motions, the Court will ultimately have no choice but to dismiss or deny

those motions. 16


13 Doc. 603 at 8.
14 Doc. 588 at 61–62.
15 See Doc. 603; Doc. 605; Doc. 588 at 61–62 (stating that “no further briefs” addressing the

government’s jurisdictional arguments would “be permitted”).
16 See Doc. 605 at 2, 3, 6 (asserting that Rule 2’s signature requirement “cannot be waived”; insisting

that a petitioner “cannot maintain a claim” under § 2255 if the petitioner fails to comply with Rule
2’s signature requirement; arguing that a petitioner’s failure to comply with that requirement
precludes the Court from “consider[ing]” the petitioner’s § 2255 motion; insisting that “[a]dhering to
this requirement is not optional”; stating that the Court lacks discretion to “ignore[] or excuse[]” this
defect). But see Hem v. Maurer, 458 F.3d 1185, 1201 n.6 (10th Cir. 2006) (“In its return to [the
petitioner’s] habeas corpus petition, the Government asked that the petition be dismissed because
only [the petitioner’s] counsel signed the petition. We are not obligated, however, to dismiss the
petition, and decline to do so.” (citation omitted)); Ferrara v. United States, 456 F.3d 278, 295 & n.14
(1st Cir. 2006) (“Although the petitioner did not follow this format—his attorney signed the
application on his behalf—the case law makes manifest that the absence of a habeas petitioner’s
signature does not preclude the district court, in its discretion, from exercising jurisdiction over the

                                                    3
      Case 2:19-cv-02491-JAR-JPO Document 608 Filed 11/11/20 Page 4 of 6




    If the Court directs Petitioners to respond to the merits of the government’s

November 6, 2020 motion, Petitioners are prepared to demonstrate that the failure

to comply with Rule 2’s signature requirement need not be dispositive of any § 2255

motion, least of all the ones at issue here. But before they do, Petitioners ask the

Court to determine whether the government is authorized to argue otherwise in the

first place.

    The government neither filed a timely motion for leave to raise this purportedly

dispositive issue nor sought leave to do so out of time. 17 Further, the Court denied

the government’s motion to advance even those dispositive arguments the

government did timely seek leave to pursue. 18 Finally, although the Court

authorized the government to brief any jurisdictional objections it wished to raise,

the Court “strictly limited” this authorization to true jurisdictional arguments. 19

Thus, to the extent the government now asserts that Rule 2’s signature requirement

constitutes a nonjurisdictional-but-nonwaivable bar to considering Petitioners’

§ 2255 motions, its November 6, 2020 motion appears to advance the type of


petitioner’s claims. In other words, the district court could have declined to consider the petition
until this procedural defect was corrected, but it was free to proceed despite the defect.” (footnote and
citations omitted)); Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (“Preliminarily, the
respondents contend that the district court was without jurisdiction to consider [the petitioner’s]
petition because, although the petition was signed by [his] counsel, it was not signed and verified by
[him] . . . The respondents cite no authority for the proposition that it is reversible error for the
district court to address the merits of an unverified petition. The district court may refuse to file, or
may dismiss, an unsigned and unverified petition. However, the defect is one that the district court
may, if it sees fit, disregard.” (citations omitted)).
17 Doc. 381; Doc. 473; Doc. 474; see also Doc. 552-1; Doc. 581-1.

18 Doc. 588 at 1, 61.

19 Id. at 61.




                                                   4
         Case 2:19-cv-02491-JAR-JPO Document 608 Filed 11/11/20 Page 5 of 6




“additional or tangential arguments” the Court denied the government leave to

raise and warned the government the Court would strike. 20

3. Conclusion

      Either Rule 2’s signature requirement is jurisdictional or it’s not. If it is, then

the government’s November 6, 2020 motion is an untimely, overlong, and

unauthorized supplement to its October 29, 2020 filing. If it’s not, then the

government’s November 6, 2020 submission is an unauthorized dispositive motion

that the government is out of time to seek leave to file. Petitioners therefore

respectfully ask the Court to direct the government to show cause why the Court

should not strike its November 6, 2020 motion.

                                                          Respectfully submitted,


                                                          s/ Melody Brannon
                                                          MELODY BRANNON, #17612
                                                          Federal Public Defender for the
                                                          District of Kansas
                                                          117 SW 6th Avenue, Suite 200
                                                          Topeka, Kansas 66603-3840
                                                          Phone: 785/232-9828
                                                          Fax: 785/232-9886
                                                          Email: melody_brannon@fd.org

                                                          s/ Kirk Redmond
                                                          KIRK C. REDMOND, #18914
                                                          First Assistant Federal Public
                                                          Defender
                                                          117 SW 6th Avenue, Suite 200
                                                          Topeka, KS 66603-3840
                                                          Phone: 785/232-9828
                                                          Fax: 785/232-9886
                                                          kirk_redmond@fd.org


20   Id. (“[A]ny additional or tangential arguments are not well-taken and will be stricken.”).


                                                     5
     Case 2:19-cv-02491-JAR-JPO Document 608 Filed 11/11/20 Page 6 of 6




                                                s/ Lydia Krebs
                                                LYDIA KREBS, #22673
                                                Research and Writing Specialist
                                                117 SW 6th Avenue, Suite 200
                                                Topeka, KS 66603-3840
                                                Phone: 785/232-9828
                                                Fax: 785/232-9886
                                                lydia_krebs@fd.org




                             CERTIFICATE OF SERVICE

        I certify that on 11/11/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            6
